Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Reasons for Allowance
Claims 1-18, 20 and 22-25 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…control circuitry configured to: perform foreign object detection operations during a digital ping including receiving measurements from the wireless power receiving device during the digital ping; and  and in response to determining during the digital ping that a foreign object is not present, cause an alert to be issued during the digital ping.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-11 and 25 are also allowed.


Regarding claim 12, the prior art does not disclose “…prior to performing the negotiations, receive, from the wireless power receiving device, information selected from the group consisting 
Regarding claim 20, the prior art does not disclose “…determine whether a foreign object is present before the negotiations have been completed between the wireless power receiving device and the control circuitry using information received from the wireless power receiving device and selected from the group consisting of: wireless power transmission efficiency information, magnetic coupling coefficient information; wireless power transmitting coil inductance information, wireless power receiving coil inductance information, wireless power transmitting coil Q- factor information, wireless power receiving coil Q factor information; and in response to determining that a foreign object is not present, cause alert information to be presented, within one second of placing the wireless power receiving device on the wireless charging surface, on a display of the wireless power receiving device indicating that wireless power transmission operations to charge the battery are starting.” in combination with the remaining limitations of independent claim 20. 
Regarding claim 22, the prior art does not disclose “…performing foreign object detection operations during a digital ping by receiving measurements from the wireless power receiving device during the digital ping; and in response to determining during the digital ping that a foreign object is not present, cause an alert to be issued during the digital ping.” in combination with the remaining limitations of independent claim 22. 
…prior to performing the negotiations, receiving, from the wireless power receiving device, information selected from the group consisting of: information on wireless power transmission efficiency, wireless power coil Q-factor information, wireless power coil inductance information, and coupling coefficient information; prior to performing the negotiations, analyzing the received information to determine whether a foreign object is present; and in response to determining that no foreign object is present and prior to performing the negotiations, causing an alert to be issued.” in combination with the remaining limitations of independent claim 23. 
Regarding claim 24, the prior art does not disclose “…prior to performing the negotiations, receiving, from the wireless power receiving device, information selected from the group consisting of: information on wireless power transmission efficiency, wireless power transmitting coil Q-factor information, wireless power receiving coil Q-factor information, wireless power transmitting coil inductance information, wireless power receiving coil inductance information, and coupling coefficient information; during a digital ping prior to performing the negotiations, analyzing the gathered information to determine whether a foreign object is present; and in response to determining that a foreign object is not present, causing alert information to be presented, within one second of placing the wireless power receiving device on the wireless charging surface, ona display of the wireless power receiving device indicating that wireless power transmission operations to charge the battery are starting.” in combination with the remaining limitations of independent claim 24. 
The examiner found PARK et al. (US 2017/0331334 A1, hereinafter PARK) and PARK (US 2019/0190320 A1, hereinafter PARK2) to be the closest prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/AHMED H OMAR/            Examiner, Art Unit 2859

/EDWARD TSO/            Primary Examiner, Art Unit 2859